Citation Nr: 0214181	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left acromioclavicular 
joint and greater tuberosity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2000, a statement 
of the case was issued in August 2000, and a substantive 
appeal was received in September 2000.  


FINDINGS OF FACT

1.  The veteran is right handed.  

2.  The degenerative joint disease of the left 
acromioclavicular joint and greater tuberosity is manifested 
by painful motion which is productive of limitation of motion 
of the left arm to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for the veteran's service-connected 
degenerative joint disease of the left acromioclavicular 
joint and greater tuberosity have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45 and Code 5201 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, a report of a VA examination and 
correspondence from the RO and the veteran.  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  In August 2001, 
the veteran informed the RO that he did not have any 
additional evidence to submit in support of his claim. Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.  

Moreover, in a July 2001 letter the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
No. 01-997 (Vet. App. June 19, 2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for degenerative joint 
disease of the left acromioclavicular joint.  The discussions 
in the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative joint disease 
of the left acromioclavicular joint and greater tuberosity 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected degenerative joint disease of 
the left acromioclavicular joint and greater tuberosity has 
been rated by the RO under the provisions of Diagnostic Code 
5010-5203.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  The current 20 percent 
rating is the highest available under Code 5203 for 
impairment of the clavicle or scapula, so discussion of that 
Code is not necessary.

The Board believes that the veteran's disability must also be 
considered under Code 5201 for limitation of motion of the 
arm.  Diagnostic Code 5201 provides the rating criteria for 
evaluation of limitation of motion of the arm.  When movement 
of the arm is limited to shoulder level, a 20 percent 
disability evaluation is assigned for the major or minor 
hand.  When arm motion is limited to midway between the side 
and shoulder level, a 30 percent disability evaluation will 
be assigned for the major hand and a 20 percent disability 
will be assigned for the minor hand.  When arm motion is 
limited to 25 degrees from the side, a 40 percent disability 
evaluation will be assigned for the major hand and a 30 
percent disability evaluation will be assigned for the minor 
hand.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

VA clinical records associated with the claims file dated 
from August 1999 to March 2002 reveal intermittent complaints 
of and treatment for left shoulder problems, especially pain 
on abduction of the left shoulder.  In April 2000, the 
veteran reported that his pain had been increasing but he did 
not take anything to treat the pain.  A June 2000 medical 
record is to the effect that the veteran is right-handed.  

A VA examination was conducted in May 2000.  The veteran 
complained of left shoulder pain, fatigability and lack of 
endurance.  It was noted that the veteran's right hand was 
his dominate hand.  Physical examination of the left shoulder 
revealed an absence of swelling or muscle atrophy.  The 
shoulder was non-tender to palpation and there was negative 
arm drop.  The range of motion of the left shoulder was 
determined to be as follows:  forward flexion from 0 to 140 
degrees; internal rotation from 0 to 50 degrees; external 
rotation from 0 to 40 degrees; and abduction from 0 to 50 
degrees.  Painful motion was noted on forward flexion from 90 
to 140 degrees, during internal rotation from 10 to 50 
degrees, during external rotation from 10 to 40 degrees and 
during abduction from 30 to 50 degrees. 

As noted earlier, the veteran is already receiving the 
maximum disability evaluation which can be assigned under 
Diagnostic Code 5203.  However, based on the results of the 
May 2000 VA examination, the Board finds that a 30 percent 
evaluation is warranted under Code 5201.  At the time of the 
May 2000 VA examination, it appears that pain was elicited at 
30 degrees of abduction.  As noted above, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  In other words, when 
functional loss due to pain on abduction is considered, it 
appears that his abduction of the left arm is restricted to 
30 degrees by such pain.  Under Code 5201, limitation of 
motion to 25 degrees from the side warrants a 30 percent 
rating for a minor arm.  The Board finds that restriction of 
abduction of the left arm to 30 degrees more nearly 
approximates the rating criteria for a 30 percent evaluation 
based on a disability of the minor extremity under Diagnostic 
Code 5201.   See 38 C.F.R. § 4.7.  Accordingly, a 30 percent 
rating is warranted.  Additionally, the Board finds that the 
evidence shows that the degree of disability has essentially 
been the same throughout the period covered by the appeal.  
Therefore, a 30 percent rating is warranted effective from 
August 4, 1999.  Fenderson. 

However, a rating in excess of 30 percent is not warranted.  
Code 5201 does not provide for a rating in excess of 30 
percent for a minor arm.  There is otherwise no evidence of 
ankylosis in the left shoulder impairment of the humerus 
which would have allowed for increased ratings under 
Diagnostic Codes 5200 or 5202 respectively.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  While the veteran has alleged he has had 
problems with his employment, there is no objective evidence 
of the presence of marked interference with employment.  The 
examiner who conducted the May 2000 VA examination only noted 
the presence of increased difficulty at work due to the 
service-connected left shoulder.  The veteran is still 
employed.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a disability rating of 30 percent is warranted 
for the veteran's service-connected degenerative joint 
disease of the left acromioclavicular joint and greater 
tuberosity.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

